              Case 2:21-mj-30108-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 03/05/21 Telephone:
                                                    Margaret Smith           Page 1 of(313)
                                                                                        24 226-9135
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Kim Olech                     Telephone: (313) 949-1702

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.                                                                      Case: 2:21−mj−30108
Jermaine Jenkins                                                           Assigned To : Unassigned
                                                                           Assign. Date : 3/5/2021
                                                                           CMP: SEALED MATTER (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  September 2020                 in the county of              Wayne     in the
        Eastern          District of       Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 1343                                         Wire Fraud

18 U.S.C. § 1028A(a)(1)                                  Aggravated Identity theft




          This criminal complaint is based on these facts:
See Attached Affidavit




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                      Special Agent Kimberly Olech
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:   March 5, 2021                                                                          Judge’s signature

City and state: Detroit, MI                                                     Elizabeth Stafford, U.S. Magistrate Judge
                                                                                             Printed name and title
     Case 2:21-mj-30108-DUTY ECF No. 1, PageID.2 Filed 03/05/21 Page 2 of 24




                      AFFIDAVIT IN SUPPORT OF
                       A CRIMINAL COMPLAINT

      I, Kimberly Olech, being first duly sworn, hereby depose and state
as follows:
                              INTRODUCTION

1.     I am a Special Agent, with the Federal Bureau of

       Investigation and have experience in the investigation,

       apprehension and prosecution of individuals involved in federal

       criminal offenses, the use of cellular devices to commit those

       offenses and the available technology that can be used by law

       enforcement to assist in identifying the users of

       cellular devices and their location.

2.     I am submitting this affidavit in support of a criminal complaint

       alleging that JERMAINE JENKINS has violated Title 18 United

       States Code Section 1343, wire fraud, and Title 18 United States

       Code Section 1028A(a)(1), aggravated identity theft. Because this

       affidavit is being submitted for the limited purpose of establishing

       probable cause in support of a criminal complaint, I have not

       included each and every fact known to me concerning this

       investigation. I have set forth only the facts that I believe are
     Case 2:21-mj-30108-DUTY ECF No. 1, PageID.3 Filed 03/05/21 Page 3 of 24




       necessary to establish probable cause to believe the defendant

       committed the offense alleged in the complaint.

3.     The facts in this affidavit come from my personal

       observations, training, experience, and information obtained from

       other agents and witnesses.


                     BACKGROUND ON INVESTIGATION
4.     The FBI Violent Gang Task Force (VGTF) is conducting a criminal

       investigation concerning the “It’s Just Us” street gang for

       violations of Title 18, United States Code, Section 1962

       (Racketeering Influenced Corrupt Organizations Act); Title 18,

       United States Code, Section 1959 (Violent Crimes in Aid of

       Racketeering); and Title 21, United States Code, Sections 841 and

       846 (Conspiracy to Distribute and Possess with Intent to

       Distribute Controlled Substances).

5.     A federal grand jury has indicted IJU leader, Duane Peterson, and

       IJU members, Melvin Brown and Demonte Foster, with

       racketeering conspiracy in violation of Title 18 U.S.C. Section

       1962(d) for violent, IJU-related gang activity.
     Case 2:21-mj-30108-DUTY ECF No. 1, PageID.4 Filed 03/05/21 Page 4 of 24




6.     A federal grand jury has also indicted multiple additional IJU

       members, including Deshawn Peterson, for conspiring to distribute

       heroin as part of IJU’s narcotics trafficking enterprise.

7.     There are multiple other IJU members under investigation, including

       JERMAINE JENKINS. The photo below, which was taken from an

       IJU member’s social media page, shows JENKINS (back row, far left,

       wearing an olive green sweatshirt) with fellow-IJU members. The
     Case 2:21-mj-30108-DUTY ECF No. 1, PageID.5 Filed 03/05/21 Page 5 of 24




       caption reads, “…iju is my crew…lafamilia”:




8.     During the course of the FBI’s investigation, agents have received

       information from multiple sources which detail JENKINS’s

       involvement in IJU.

9.     For instance, on March 6, 2018, JENKINS was present with other

       IJU members during the choking and punching of a woman inside

       the Liquor Island convenience store in Detroit. Surveillance footage
  Case 2:21-mj-30108-DUTY ECF No. 1, PageID.6 Filed 03/05/21 Page 6 of 24




     obtained from the store captures JENKINS with fellow IJU

     members (JENKINS is wearing a red and black jacket):




10. The assault ended with one IJU member pistol-whipping an innocent

     bystander who was watching the assault from his car, and another

     IJU member shooting at the car striking a separate passenger in the

     torso.

11. Additionally, according to Michigan Department of Corrections

     records, between March and June of 2020, JENKINS has placed

     approximately $750 on the prison commissary account of IJU leader,

     Duane Peterson, who is serving a sentence for attempted murder.
  Case 2:21-mj-30108-DUTY ECF No. 1, PageID.7 Filed 03/05/21 Page 7 of 24




            EVIDENCE ON DESHAWN PETERSON’S PHONE

12. On October 22, 2020, agents executed a federal arrest warrant at IJU

     member, Deshawn Peterson’s, residence, located at XXXXXX

     Nottingham Road in Detroit. Agents seized one phone from Peterson

     during his arrest.

13. On October 26, 2020, a federal search warrant was obtained for

     Peterson’s cellphone.

14. I reviewed the contents of the phone and discovered evidence of

     fraudulent financial activity. For instance, in one chat thread

     Peterson sent several messages to a phone registered to

     JERMAINE JENKINS. The messages contained photographs of

     debit cards issued from various state unemployment agencies.

     Some of the cards were in JERMAINE JENKINS’s name. Other

     cards were in Deshawn Peterson’s name. A number of cards were

     in the name of confirmed identity theft victim, P.W., and an

     additional suspected identity theft, T.M. Neither victim has an

     association with Detroit, or with Deshawn Peterson, or JENKINS.

15. Both the card in P.W.’s name, and one of the cards in Deshawn

     Peterson’s name were used at the same location in Detroit,
  Case 2:21-mj-30108-DUTY ECF No. 1, PageID.8 Filed 03/05/21 Page 8 of 24




     Michigan, on September 2, 2020, one minute apart. On each

     occasion, a sum of $2,500 was withdrawn from each card. Based

     on my training and experience, two back-to-back financial

     transactions made at the same location involving a large amount

     of money indicates fraudulent activity.

16. Records obtained for the photo of the debit card issued in T.M.’s

     name by the State of Michigan indicated that the mailing address

     associated with the card is XXXXX Nottingham, Detroit, Michigan

     (the address at which Deshawn Peterson was arrested on January

     12, 2021). Through open source records, I confirmed that T.M.

     lives in New Jersey and has never lived at the Nottingham

     address. Further, the e-mail associated with this account is

     TXXXXXXMXXXXX458@YAHOO.COM. IJU members commonly

     use the numbers “458” to indicate their affiliation with the gang.

     Therefore, the incorporation of these numbers into this email

     address linked to a fraudulent debit card indicates an IJU

     member likely created the email address in order to further the

     criminal scheme. A sum of $7,320 was loaded onto the card

     between July 2, 2020, and November 3, 2020.
  Case 2:21-mj-30108-DUTY ECF No. 1, PageID.9 Filed 03/05/21 Page 9 of 24




17. One of the photos on Deshawn Peterson’s phone depicted a card in

     JENKINS’s name which was issued out of the State of Arizona

     (see below).




18. The two photos below relate to a second debit card issued in

     JENKINS’s name by the State of Mississippi with an associated

     mailing address of the XXXXX Cedargrove, Detroit, Michigan.

     According to my investigation, Jenkins has no known association

     with Mississippi or Arizona.
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.10 Filed 03/05/21 Page 10 of 24
 Case 2:21-mj-30108-DUTY ECF No. 1, PageID.11 Filed 03/05/21 Page 11 of 24




                       USE OF THE DEBIT CARDS

19. I subpoenaed multiple records from Bank of America (BOA) ATM

     surveillance in attempt to determine who was using the

     fraudulently-issued debit cards. BOA returned results of

     surveillance footage obtained from multiple ATM machines in

     southeast Michigan. A portion of these results is featured below:

       a. A still shot photograph of JENKINS making a balance

          inquiry on July 3, 2020, at approximately 3:20 a.m., from the

          BOA located at Gratiot/Connor in Detroit. JENKINS made

          this inquiry using the fraudulently-obtained debit card

          bearing identity theft victim, T.M.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.12 Filed 03/05/21 Page 12 of 24




      b. A still shot photograph of JENKINS withdrawing $500 on

         July 22, 2020, at approximately 6:26 p.m., from the BOA

         located at Gratiot/Connor in Detroit. JENKINS made the

         withdraw using the fraudulently-obtained debit card bearing

         identity theft victim, T.M.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.13 Filed 03/05/21 Page 13 of 24




      c. A still shot photograph of JENKINS withdrawing $500 on

         September 3, 2020, at approximately 4:18 p.m., from the BOA

         ATM located near The Somerset Collection, a high-end

         shopping mall, in Troy, Michigan. JENKINS made the

         withdraw using the fraudulently-obtained debit card bearing

         identity theft victim, P.W.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.14 Filed 03/05/21 Page 14 of 24




      d. A still shot photograph of JENKINS withdrawing $1,000 on

         September 4, 2020, at approximately 10:02 a.m. from a BOA

         ATM at a location on Gratiot Avenue in Clinton Township,

         Michigan. JENKINS made the withdraw using the

         fraudulently-obtained debit card bearing identity theft

         victim, P.W.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.15 Filed 03/05/21 Page 15 of 24




      e. A still shot photograph of JENKINS on September 4, 2020, at

         approximately 1:01 p.m., withdrawing $320 from the BOA

         ATM located near The Somerset Collection, in Troy.

         JENKINS made the withdraw using the fraudulently-

         obtained debit card bearing identity theft victim, T.M.’s name

         (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.16 Filed 03/05/21 Page 16 of 24




      f. A still shot photograph of JENKINS on September 5, 2020, at

         approximately 3:06 p.m. withdrawing $1,000 from a BOA

         ATM near The Somerset Collection, in Troy. JENKINS made

         the withdraw using the fraudulently-obtained debit card

         bearing identity theft victim, P.W.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.17 Filed 03/05/21 Page 17 of 24




      g. A still shot photograph of JENKINS on September 8, 2020, at

         approximately 1:49 p.m. withdrawing $1,000 from a BOA

         ATM at Gratiot/Conner in Detroit. JENKINS made the

         withdraw using the fraudulently-obtained debit card bearing

         identity theft victim, P.W.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.18 Filed 03/05/21 Page 18 of 24




      h. A still shot photograph of JENKINS on September 10, 2020,

         at approximately 8:50 p.m. withdrawing $1,000 from a BOA

         ATM at Gratiot/Conner in Detroit. JENKINS made the

         withdraw using a fraudulently-obtained debit card, issued

         out of the State of Arizona, bearing Deshawn Peterson’s

         name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.19 Filed 03/05/21 Page 19 of 24




      i. A still shot photograph of JENKINS on September 11, 2020,

         at approximately 2:21 p.m. withdrawing $1,000 from a BOA

         ATM on Grand River in Detroit. JENKINS made the

         withdraw using a fraudulently-obtained debit card, issued

         out of the State of Arizona, bearing Deshawn Peterson’s

         name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.20 Filed 03/05/21 Page 20 of 24




         j. A still shot photograph of JENKINS on September 20,

            2020, at 3:03 a.m. withdrawing $600 from a BOA ATM at

            Gratiot/Conner in Detroit. JENKINS made the withdraw

            using the fraudulently-obtained debit card bearing

            identity theft victim, T.M.’s name (described above).
Case 2:21-mj-30108-DUTY ECF No. 1, PageID.21 Filed 03/05/21 Page 21 of 24




    j. A still shot photograph of JENKINS on September 20, 2020, at

      approximately 3:10 a.m. (seven minutes after the withdrawal

      detailed in paragraph j) withdrawing $300 from a BOA ATM at

      Gratiot/Conner in Detroit. JENKINS made the withdraw using

      the fraudulently-obtained debit card bearing identity theft

      victim, T.M.’s name (described above).
 Case 2:21-mj-30108-DUTY ECF No. 1, PageID.22 Filed 03/05/21 Page 22 of 24




       SEARCH WARRANT AT DESHAWN PETERSON’S HOME

20. On January 12, 2021, the Detroit FBI Violent Gang Task Force

     (VGTF) executed a federal search warrant at Deshawn Peterson’s

     residence in Detroit. At the time, Peterson was on pretrial release on

     case 20-cr-20448, the IJU gang and drug conspiracy matter. During

     the search, agents seized two phones, a firearm, and a debit card

     issued by Michigan unemployment services in the name of C.M.

     Peterson was arrested and indicted for aggravated identity theft,

     wire fraud, illegal possession of a firearm, and commission of a crime

     while on pretrial release (21-cr-20065, EDMI). Both that case, and
 Case 2:21-mj-30108-DUTY ECF No. 1, PageID.23 Filed 03/05/21 Page 23 of 24




      the IJU gang and drug conspiracy matter (20-cr-20448) are

      currently pending before Judge Robert H. Cleland in this district.

21.   During the search warrant, agents seized two phones which

      Peterson’s girlfriend, Jasmine Joyce, claimed to own. Joyce admitted

      that Peterson uses the phones because his phone was seized in

      October 2020, when the FBI first arrested him for gang and drug

      activity. Joyce voluntarily signed a consent to search form for her

      two cell phones.

22. I examined the contents of both cell phones, one of which revealed

      text communications with JERMAINE JENKINS. One message

      contained a picture of a Michigan Unemployment Insurance Agency

      (MIUIA) debit card in the name of C.M. This is the same debit card

      that was seized from Deshawn Peterson’s house during the January

      12, 2021 search warrant.

23. On February 24, 2021, I spoke with C.M. by phone. He is a resident

      of the State of Georgia and has never filed for unemployment. He

      informed me he has no knowledge of or association with Deshawn

      Peterson, Jasmine Joyce, or JERMAINE JENKINS. Neither has he
 Case 2:21-mj-30108-DUTY ECF No. 1, PageID.24 Filed 03/05/21 Page 24 of 24




     traveled to the house on Nottingham in Detroit where the debit card

     in his name was found.



                            CONCLUSION
24. For the reasons stated above, I submit that there is probable cause

     to believe that JERMAINE JENKINS violated 18 U.S.C. § 1343,

     wire fraud, and 18 U.S.C. § 1028A(a)(1), aggravated identity theft.



                                    Respectfully submitted,


                                    Kimberly Olech,
                                             Olech Spe
                                                    Special Agent
                                    Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.

_____________________________________
Elizabeth Stafford
UNITED STATES MAGISTRATE JUDGE
  March 5, 2021
